Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 1 of 44 PageID #: 126




                         UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION


  TAMERA JONES, ET AL                         *         CASE NO. 5:21-cv-690

  VERSUS                                      *         DISTRICT JUDGE FOOTE

  CITY OF SHREVEPORT, ET AL                   *         MAGISTRATE HORNSBY


                                            ANSWER

        NOW INTO COURT, through undersigned counsel, come Defendants, the CITY

  OF SHREVEPORT, CHIEF BEN RAYMOND, OFFICER TREONA McCARTER,

  OFFICER BRIAN ROSS, OFFICER D’MAREA JOHNSON, and OFFICER JAMES

  LECLARE (collectively, “Defendants@), and in answer to the Complaint of Tamera Jones,

  Avery Jones, Tommie Dale McGlothen III, individually and on behalf of Tommie Dale

  McGlothen Jr., and Tamera Jones and Avery Jones on behalf of Kimberly Jones

  McGlothen (collectively, “Plaintiffs”), deny each and every allegation contained therein,

  except as may be hereinafter specifically admitted, and without waiving any motions,

  exceptions, or defenses, reply to the separately numbered paragraphs of the Complaint as

  follows:

       1.      The allegations in Paragraph 1 concerning jurisdiction are admitted.

       2.      The allegations in Paragraph 2 concerning venue are admitted.

       3.      The allegations in Paragraph 3 concerning jurisdiction are admitted.

       4.      The allegations of Paragraph 4 do not require a response from Defendants.


                                              Page 1
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 2 of 44 PageID #: 127




       5.    Defendants lack sufficient information to reasonably admit or deny the

             allegations in Paragraph 5.

       6.    Defendants respond to the allegations in Paragraph 6 as follows:

             A.     It is admitted that the City of Shreveport maintains an excess

                    insurance policy with American Alternative Insurance Corporation

                    but it is denied that Plaintiffs’ suffered injuries in an amount that

                    would fall within the scope of said policy;

             B.     It is admitted that the City of Shreveport is named as a Defendant

                    herein but it is denied that the City is liable unto Plaintiffs;

             C.     It is admitted that Chief Ben Raymond is named as a Defendant herein

                    but it is denied that he is liable unto Plaintiffs;

             D.     It is admitted that Officer Treona McCarter is named as a Defendant

                    herein but it is denied that she is liable unto Plaintiffs;

             E.     It is admitted that Officer Brian Ross is named as a Defendant herein

                    but it is denied that he is liable unto Plaintiffs;

             F.     It is admitted that Officer D’Marea Johnson is named as a Defendant

                    herein but it is denied that he is liable unto Plaintiffs; and

             G.     It is admitted that Officer James LeClare is named as a Defendant

                    herein but it is denied that he is liable unto Plaintiffs.

       7.    The allegations in Paragraph 7 that Defendants acted willfully and wantonly

             toward Mr. McGlothen proximately causing his death are denied.

       8.    The allegations in Paragraph 8 claiming no immunity applies in this matter


                                              Page 2
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 3 of 44 PageID #: 128




             are denied.

       9.    The allegations in Paragraph 9 that Defendants have exhibited a pattern and

             practice of ignoring and violating the rights of the citizens of Louisiana,

             including Mr. McGlothen, or that Defendants negligently supervised and

             trained their employees, are denied.

      10.    The allegations in Paragraph 10 that Officer McCarter was acting within the

             scope and course of her employment with the Shreveport Police Department

             are admitted.

      11.    The allegations in Paragraph 11 that Officer Ross was acting within the

             scope and course of his employment with the Shreveport Police Department

             are admitted.

      12.    The allegations in Paragraph 12 that Officer Johnson was acting within the

             scope and course of his employment with the Shreveport Police Department

             are admitted.

      13.    The allegations in Paragraph 13 that Officer LeClare was acting within the

             scope and course of his employment with the Shreveport Police Department

             are admitted.

      14.    The allegations of Paragraph 14 concerning Chief Raymond are denied as

             written.

      15.    The allegations in Paragraph 15 concerning Chief Raymond are admitted to

             the extent such obligations existed for him only in his capacity as Chief of

             Police and not prior to that time.


                                             Page 3
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 4 of 44 PageID #: 129




      16.    The allegations in Paragraph 16 are denied.

      17.    The allegations in Paragraph 17 are denied.

      18.    The allegations in Paragraph 18 are admitted.

      19.    The allegations in Paragraph 19 are admitted.

      20.    The allegations in Paragraph 20 are denied.

      21.    The allegations in Paragraph 21 do not require a response from Defendants.

      22.    The allegations in Paragraph 22 are denied.

      23.    The allegations in Paragraph 23 that Mr. McGlothen was not kept safe by

             employees of the City of Shreveport are denied.

      24.    The allegations in Paragraph 24 that Defendants breached their duties to

             monitor, care for, and provide medical attention to Mr. McGlothen are

             denied.

      25.    The allegations in Paragraph 25 that Defendants were deliberately indifferent

             to Mr. McGlothen’s constitutional rights are denied.

      26.    The allegations in Paragraph 26 that on April 5, 2020, at approximately 1700,

             officers were notified that Tommie Dale McGlothen Jr. was in the midst of

             a mental health crisis and in dire need of assistance are denied. Further

             answering, however, officers were notified that Mr. McGlothen was “out of

             control” and “outside yelling and cursing” and that a family member

             requested officers come out, and that officers were dispatched to the scene in

             reference to a disorderly person, are admitted.

      27.    The allegations in Paragraph 27 that officers had notice of Mr. McGlothen’s


                                             Page 4
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 5 of 44 PageID #: 130




             mental and medical conditions as of their first encounter with him on April

             5, 2020 are denied as written. Further answering, however, it is admitted that

             the officers who responded to the first call, including Officer Johnson,

             obtained information that Mr. McGlothen was not taking his medication, but

             there was no information to indicate Mr. McGlothen was a threat to himself

             or others, nor was there any other information to warrant officers taking Mr.

             McGlothen into protective custody. Further answering, it is denied that any

             other officers, including Officers McCarter, Ross, and LeClare, had

             knowledge of the interaction with Mr. McGlothen and his family on April 5,

             2020 at approximately 1700.

      28.    The allegations in Paragraph 28 that officers encountered Mr. McGlothen on

             a second occasion on April 5, 2020 and that Mr. McGlothen continued to

             exhibit obvious signs and symptoms of a mental breakdown are denied.

             Further answering, however, it is admitted that Officer Ross encountered Mr.

             McGlothen on April 5, 2020 at approximately 1830, but Officer Ross did not

             have any knowledge of the previous interaction between Mr. McGlothen and

             other SPD officers and had no knowledge that Mr. McGlothen had been

             prescribed medication and/or had stopped taking such medication.

      29.    The allegations in Paragraph 29 that officers encountered Mr. McGlothen on

             a third occasion on April 5, 2020 and that Mr. McGlothen continued to be in

             the midst of a mental breakdown are denied. Further answering, however, it

             is admitted that SPD officers were dispatched in reference to an assault and


                                             Page 5
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 6 of 44 PageID #: 131




             battery and that Mr. McGlothen was the assailant.

      30.    The allegations in Paragraph 30 that at the time of the third encounter Mr.

             McGlothen was neither armed nor posing any danger to another individual

             are denied. As set forth above, at the time of the third encounter, Mr.

             McGlothen had assaulted an innocent third party and had committed a home

             invasion. Further answering, Mr. McGlothen was in possession of a pen that

             he attempted to use as a weapon and he presented a danger to others.

      31.    The allegations in Paragraph 31 that officers knew Mr. McGlothen was a

             psychiatric patient in the midst of a mental health crisis and made a knowing,

             intelligent, and voluntary decision to engage Mr. McGlothen in a violent and

             physical altercation are denied. More specifically, it is denied that Officers

             McCarter, Ross and LeClare had any knowledge concerning Mr.

             McGlothen’s first interaction with SPD officers, and it is denied that Officer

             Johnson knew Mr. McGlothen was the same person he encountered earlier

             in the day when he arrived at the scene. Further, Mr. McGlothen approached

             officers in an aggressive manner, refused to comply with commands, and

             actively resisted officers’ efforts to detain him.

      32.    The allegations in Paragraph 32 that the actions of the defendant officers are

             clearly seen on video are denied. Further answering, the only video evidence

             of the officers’ initial interaction with Mr. McGlothen is incomplete, cannot

             be authenticated, lacks visual clarity, and fails to capture the entirety of the

             events.


                                              Page 6
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 7 of 44 PageID #: 132




      33.    The allegations in Paragraph 33 that officers placed Mr. McGlothen in the

             back of a patrol unit after being excessively battered and that he remained

             significantly unattended for forty-eight (48) minutes are denied.       More

             specifically, it is denied that Mr. McGlothen was battered. Furthermore, the

             video evidence demonstrates that there was significant attention to Mr.

             McGlothen after being placed into the back of the patrol car, including

             attention by EMS personnel who examined Mr. McGlothen and determined

             there was no injuries requiring transportation to the hospital. It should also

             be noted that, on April 5, 2020, during the height of the COVID-19 crisis and

             stay-at-home order, Mr. McGlothen was continuously spitting at officers and

             attempting to stab them with a pen, and that a spit mask had to be placed on

             Mr. McGlothen.

      34.    The allegations in Paragraph 34 that the dash cam video shows Mr.

             McGlothen in respiratory distress for forty-eight (48) minutes is denied.

             Further answering, during this forty-eight (48) minute period, Mr.

             McGlothen was examined by EMS and exhibited no apparent respiratory

             distress.

      35.    The allegations in Paragraph 35 concerning Mr. McGlothen’s medical

             progression are denied for lack of sufficient information to justify a belief

             therein.

      36.    The allegations in Paragraph 36 that the defendant officers committed

             “depraved and sadistic actions” and exhibited deliberate indifference to the


                                             Page 7
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 8 of 44 PageID #: 133




             life of Mr. McGlothen are vehemently denied.

      37.    The allegations in Paragraph 37 that Mr. McGlothen spent forty-eight (48)

             minutes dying in the back of the patrol unit before medical assistance was

             requested is vehemently denied.       Further answering, the evidence will

             demonstrate that officers requested medical assistance from the Shreveport

             Police Department less than one (1) minute after Mr. McGlothen was placed

             in the back of the patrol unit, that officers were continuously in the back of

             the patrol unit, and that SFD EMS arrived and began to examine Mr.

             McGlothen approximately seventeen (17) minutes after he was placed in the

             back of the patrol unit.

      38.    The allegations in Paragraph 38 that Mr. McGlothen’s death was preventable

             are denied for lack of sufficient information to justify a reasonable belief

             therein. Further answering, it is denied that any acts of the defendant officers

             were unlawful or that any act of the defendant officers was a proximate cause

             of Mr. McGlothen’s death.

      39.    The allegations in Paragraph 39 that, but for the refusal to seek medical

             attention, Mr. McGlothen would have survived are vehemently denied.

             Further answering, as previously set forth, medical attention was sought and

             provided to Mr. McGlothen.

      40.    The allegations in Paragraph 40 are denied.

      41.    The allegations in Paragraph 41 do not require a response from Defendants.

      42.    The allegations in Paragraph 42 that the defendant officers violated Mr.


                                             Page 8
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 9 of 44 PageID #: 134




             McGlothen’s civil rights are denied.

      43.    The allegations in Paragraph 43 concerning supervisory review of police

             conduct are denied.

      44.    The allegations in Paragraph 44 that Mr. McGlothen was subjected to

             excessive force, due process violations, and/or cruel and unusual punishment

             are denied, and it is denied that the alleged conduct was the result of a long-

             standing custom, practice, and/or written policy of the City of Shreveport.

      45.    The allegations in Paragraph 45 concerning the alleged misconduct of the

             defendant officers are denied.

      46.    The allegations in Paragraph 46 concerning the alleged failure to obtain

             medical attention for Mr. McGlothen are denied.

      47.    The allegations in Paragraph 47 concerning the alleged misconduct are

             denied.

      48.    The allegations in Paragraph 48 are denied.

      49.    The allegations in Paragraph 49 that officers attempted to resuscitate Mr.

             McGlothen but were unsuccessful are admitted.

      50.    The allegations in Paragraph 50 concerning the policies, practices, and

             customs of the City of Shreveport and the Shreveport Police Department are

             denied.

      51.    The allegations in Paragraph 51 that the injuries and death of Mr. McGlothen

             were caused solely by Defendants, without any cause, provocation, or

             negligent on the part of McGlothen, are vehemently denied.


                                              Page 9
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 10 of 44 PageID #: 135




       52.    The allegations in Paragraph 52 that Mr. McGlothen’s death in some manner

              exacerbated and/or contributed to the death of Mrs. McGlothen are denied.

                     ANSWER TO FIRST CAUSE OF ACTION
       Alleged Excessive Force, Violation of Due Process, and Cruel and Unusual
                          Punishment under 42 U.S.C. § 1983

       53.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above.

       54.    The allegations in Paragraph 54 are denied as written. Further answering,

              however, it is admitted that McGlothen was struck with a baton by one officer

              as Mr. McGlothen actively and aggressively resisted arrest.

       55.    The allegations in Paragraph 55 are denied as written. Further answering,

              however, it is admitted that officers struck Mr. McGlothen in order to

              overcome Mr. McGlothen’s active and aggressive resistance and Mr.

              McGlothen’s physical combativeness with the officers.

       56.    The allegations in Paragraph 56 concerning repeated use of a conducted

              emergency weapon (Taser) are denied as written.          Further answering,

              however, it is admitted that officers used a Taser in order to overcome Mr.

              McGlothen’s active and aggressive resistance and Mr. McGlothen’s physical

              combativeness with the officers.

       57.    The allegations in Paragraph 57 are denied as written. Further answering,

              however, it is admitted that one officer used pepper spray against Mr.

              McGlothen in order to prevent Mr. McGlothen’s repeated attempts to spit on


                                              Page 10
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 11 of 44 PageID #: 136




              the officers.

       58.    The allegations in Paragraph 58 are denied as written.

       59.    The allegations in Paragraph 59 are denied as written. Further answering,

              after Mr. McGlothen was placed in handcuffs, Mr. McGlothen refused to

              cooperate with officers, including refusing to walk on his own. When they

              reached the hood of the patrol unit, Mr. McGlothen turned and spit on Officer

              McCarter. Officers then placed Mr. McGlothen in the back of the patrol car,

              and Mr. McGlothen was initially upside down due to his refusal to move his

              legs and step into or sit in the vehicle. Once Mr. McGlothen began to

              cooperate, officers were able to sit him upright in the patrol unit.

       60.    The allegations in Paragraph 60 that the defendant officers denied Mr.

              McGlothen access to immediate medical attention are denied.

       61.    The allegations in Paragraph 61 that the defendant officers used excessive

              force are denied.

       62.    The allegations in Paragraph 62 that the defendant officers inflicted cruel and

              unusual punishment are denied.

       63.    The allegations in Paragraph 63 that the alleged acts were unconstitutional

              are denied.

       64.    The allegations in Paragraph 64 that Mr. McGlothen’s constitutional rights

              were violated are denied.

       65.    The allegations in Paragraph 65 concerning the cause of any alleged injuries

              are denied.


                                              Page 11
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 12 of 44 PageID #: 137




       66.    The allegations in Paragraph 66 that the defendant officers violated Mr.

              McGlothen’s constitutional rights are denied.

       67.    The allegations in Paragraph 67 that the defendant officers violated Mr.

              McGlothen’s constitutional rights are denied.

       68.    The allegations in Paragraph 68 concerning a purported restatement of Fifth

              Circuit jurisprudence does not require a response from Defendants.

       69.    The allegations in Paragraph 69 concerning a purported restatement of Fifth

              Circuit jurisprudence does not require a response from Defendants.

       70.    The allegations in Paragraph 70 alleging the defendant officers were aware

              of Mr. McGlothen’s mental disability are denied except as may have been

              specifically admitted hereinabove.

       71.    The allegations in Paragraph 71 are denied.

                    ANSWER TO SECOND CAUSE OF ACTION
                    Alleged Monell Claims under 42 U.S.C. § 1983

       72.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above.

       73.    The allegations in Paragraph 73 are denied as written. It is admitted that

              Offficers McCarter, Ross, Johnson, and LeClare were employed by the City

              of Shreveport, but it is denied that the City of Shreveport maintained any

              unlawful policies, practices, and/or customs.

       74.    The allegations in Paragraph 74 that the City had a persistent and widespread



                                              Page 12
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 13 of 44 PageID #: 138




              practice of authorizing officers to cover up the use of excessive force are

              denied.

       75.    The allegations in Paragraph 75 that the City and its officials were aware of

              and deliberately indifferent to violations of citizens’ constitutional rights are

              denied.

       76.    The allegations in Paragraph 76 that the City and its officials acted with

              deliberate indifference are denied.

       77.    The allegations in Paragraph 77 that the alleged unlawful customs, policies,

              and practices were the moving force behind the alleged violation of Mr.

              McGlothen’s constitutional rights are denied.

       78.    The allegations in Paragraph 78 that the City has a persistent and widespread

              practice and custom of allowing officers to use unreasonably and deadly

              force without justification are denied.

       79.    The allegations in Paragraph 79 that the defendant officers engaged in a

              conspiracy to deprive Mr. McGlothen of his constitutional and civil rights

              are denied.

       80.    The allegations in Paragraph 80 are denied.

       81.    The allegations in Paragraph 81 that the actions of the defendant officers

              were done with deliberate indifference and were malicious, reckless, and

              cruel are denied.

       82.    The allegations in Paragraph 82 that the City was deliberately indifferent and

              allowed the alleged constitutional deprivation are denied.


                                              Page 13
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 14 of 44 PageID #: 139




       83.    The allegations in Paragraph 83 that the City has a persistent and widespread

              practice and custom of allowing officers to violate SPD’s policies and

              procedures are denied.

       84.    The allegations in Paragraph 84 concerning the City’s alleged deliberate

              indifference and failure to train and discipline are denied.

       85.    The allegations in Paragraph 85 that the City provided an inadequate training

              program and did so with deliberate indifference are denied.

       86.    The allegations in Paragraph 86 concerning the City’s alleged deficient

              training program are denied.

       87.    The allegations in Paragraph 87 concerning the City’s alleged deficient

              training program are denied.

       88.    The allegations in Paragraph 88 concerning the City’s alleged failure to

              supervise are denied.

       89.    The allegations in Paragraph 89 concerning the alleged practice of ratifying

              and condoning the unlawful and illegal activity of SPD officers are denied.

       90.    The allegations in Paragraph 90 are denied for lack of sufficient information

              to justify a reasonable belief therein.

       91.    The allegations in Paragraph 91 that the defendant officers used excessive

              force and/or that such force was a consequence of alleged inadequate training

              and/or supervision are denied.

       92.    The allegations in Paragraph 92 that the need for further training is plainly

              obvious are denied.


                                               Page 14
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 15 of 44 PageID #: 140




       93.    The allegations in Paragraph 93 that the defendant officers left Mr.

              McGlothen to suffer and slowly die without medical care or proper

              supervision, and failed to intervene and were improperly training,

              supervised, and retained, are denied. Further answering, as set forth above,

              the defendant officers obtained medical care for Mr. McGlothen and, when

              later discovered unconscious, attempted to resuscitate, and revive Mr.

              McGlothen.

       94.    The allegations in Paragraph 94 that the defendant officers did not treat Mr.

              McGlothen are denied.

       95.    The allegations in Paragraph 95 that the City failed to properly and

              adequately train, monitor, and supervise SPD officers and deprived Mr.

              McGlothen of his constitutional rights are denied.

       96.    The allegations in Paragraph 96 are denied.

       97.    The allegations in Paragraph 97 are denied.

       98.    The allegations in Paragraph 98 are denied.

       99.    The allegations in Paragraph 99 that the defendant officers were acting in the

              course and scope of their employment during the relevant times on April 5,

              2020 are admitted, but it is denied that they deprived Mr. McGlothen of his

              constitutional rights.

      100.    The allegations in Paragraph 100 are denied.




                                             Page 15
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 16 of 44 PageID #: 141




                    ANSWER TO THIRD CAUSE OF ACTION
               Alleged Negligent Training, Supervision, and Retention
                         as to the City and Chief Raymond

      101.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      102.    The allegations in Paragraph 102 are denied as written.

      103.    The allegations in Paragraph 103 are denied as written.

      104.    The allegations in Paragraph 104 are denied.

      105.    The allegations in Paragraph 105 are denied.

                   ANSWER TO FOURTH CAUSE OF ACTION
                 Alleged Failure to Intervene under 42 U.S.C. § 1983

      106.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      107.    The allegations in Paragraph 107 are denied as written. Further answering,

              it is denied that any unlawful conduct occurred in connection with the

              officers’ interaction with Mr. McGlothen.

      108.    The allegations in Paragraph 108 are denied.

      109.    The allegations in Paragraph 109 are denied.

      110.    The allegations in Paragraph 110 are denied.



                                             Page 16
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 17 of 44 PageID #: 142




      111.    The allegations in Paragraph 111 are denied.

      112.    The allegations in Paragraph 112 are denied.

      113.    The allegations in Paragraph 113 are denied.

      114.    The allegations in Paragraph 114 are denied.

      115.    The allegations in Paragraph 115 are denied.

      116.    The allegations in Paragraph 116 are denied.

      117.    The allegations in Paragraph 117 are denied.

      118.    The allegations in Paragraph 118 are denied.

                     ANSWER TO FIFTH CAUSE OF ACTION
         Alleged Negligence of Officers McCarter, Ross, Johnson, and LeClare

      119.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      120.    The allegations in Paragraph 120 are denied.

      121.    The allegations in Paragraph 121 that SPD policies and procedures require

              officers to obtain medical care for those prisoners in obvious need are

              admitted.

      122.    The allegations in Paragraph 122 that the defendant officers failed to

              recognize Mr. McGlothen was in need of medical care or was otherwise in

              violation of SPD’s policies and procedures are denied. Further answering,

              as set forth above, the defendant officers did obtain medical treatment for



                                             Page 17
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 18 of 44 PageID #: 143




              Mr. McGlothen.

      123.    The allegations in Paragraph 123 that Mr. McGlothen was exhibiting obvious

              signs and symptoms of excited delirium are denied.

      124.    The allegations in Paragraph 124 concerning the alleged symptoms of

              excited delirium are denied as written. Further answering, the symptoms set

              forth can also occur as a result of substance use and/or abuse.

      125.    The allegations in Paragraph 125 are denied as written.

      126.    The allegations in Paragraph 126 are denied as written.

      127.    The allegations in Paragraph 127 are denied.

      128.    The allegations in Paragraph 128 that the defendant officers were acting in

              the course and scope of their employment during the relevant times on April

              5, 2020 are admitted, but it is denied that they deprived Mr. McGlothen of

              his constitutional rights.

      129.    The allegations in Paragraph 129 are denied.

      130.    The allegations in Paragraph 130 are denied.

      131.    The allegations in Paragraph 131 are denied.

                     ANSWER TO SIXTH CAUSE OF ACTION
             Alleged Wrongful Death Pursuant to La. C.C. Art. 2315 et seq.

      132.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.



                                             Page 18
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 19 of 44 PageID #: 144




      133.    The allegations in Paragraph 133 are denied.

      134.    The allegations in Paragraph 134 are denied.

      135.    The allegations in Paragraph 135 are denied.

      136.    The allegations in Paragraph 136 are denied.

      137.    The allegations in Paragraph 137 are denied.

      138.    The allegations in Paragraph 138 that the defendant officers were acting in

              the course and scope of their employment during the relevant times on April

              5, 2020 are admitted, but it is denied that they deprived Mr. McGlothen of

              his constitutional rights.

      139.    The allegations in Paragraph 139 are denied.

      140.    The allegations in Paragraph 140 that Chief Raymond breached any duties to

              Mr. McGlothen or others are denied.

      141.    The allegations in Paragraph 141 are denied.

      142.    The allegations in Paragraph 142 do not require a response from Defendants.

              To the extent a response is deemed necessary, the allegations are denied.

      143.    The allegations in Paragraph 143 do not require a response from Defendants.

              Further answering, however, it is denied that the proper parties have been

              named as Plaintiff(s) herein.

                   ANSWER TO SEVENTH CAUSE OF ACTION
               Alleged Violation of the Americans with Disabilities Act,
                    42 U.S.C. § 12101, and the Rehabilitation Act

      144.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and


                                              Page 19
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 20 of 44 PageID #: 145




              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      145.    The allegations in Paragraph 145 are denied.

      146.    The allegations in Paragraph 146 that Defendants are in violation of the

              Americans with Disabilities Act are denied.

      147.    The allegations in Paragraph 147 that Defendants are in violations of federal

              regulations implementing Title II of the ADA are denied.

      148.    The allegations in Paragraph 148 are denied.

      149.    The allegations in Paragraph 149 are denied as written.

      150.    The allegations in Paragraph 150, which is a mere quotation, do not require

              a response from Defendants.

      151.    The allegations in Paragraph 151 concerning Fifth Circuit jurisprudence does

              not require a response from Defendants. Further answering, Plaintiffs’

              reference is incomplete and does not accurately reflect the ruling of the Fifth

              Circuit.

      152.    The allegations in Paragraph 152 are denied.

      153.    The allegations in Paragraph 153 which set forth incomplete citations to

              jurisprudence do not require a response from Defendants.

      154.    The allegations in Paragraph 154 which set forth incomplete citations to

              jurisprudence do not require a response from Defendants.

      155.    The allegations in Paragraph 155 that Defendants violated federal law and

              committed intentional discrimination are denied.


                                             Page 20
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 21 of 44 PageID #: 146




      156.    The allegations in Paragraph 156 that Mr. McGlothen was a qualified person

              with a disability are denied for lack of sufficient information to justify a

              reasonable belief therein.

      157.    The allegations in Paragraph 157 concerning Mr. McGlothen’s mental illness

              are denied for lack of sufficient information to justify a reasonable belief

              therein.

      158.    The allegations in Paragraph 158 are denied.

      159.    The allegations in Paragraph 159 are denied.

      160.    The allegations in Paragraph 160 are denied.

      161.    The allegations in Paragraph 161 are denied.

      162.    The allegations in Paragraph 162 are denied.

      163.    The allegations in Paragraph 163 that Mr. McGlothen was entitled to a

              reasonable accommodation are denied.

      164.    The allegations in Paragraph 164 are denied.

      165.    The allegations in Paragraph 165 are denied.

      166.    The allegations in Paragraph 166 are denied.

      167.    The allegations in Paragraph 167 are denied.

      168.    The allegations in Paragraph 168 are denied.

      169.    The allegations in Paragraph 169 are denied for lack of sufficient information

              to justify a reasonable belief therein.

      170.    The allegations in Paragraph 170 are denied.

      171.    The allegations in Paragraph 171 are denied.


                                              Page 21
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 22 of 44 PageID #: 147




                   ANSWER TO EIGHTH CAUSE OF ACTION
                Alleged Supervisory Liability under 42 U.S.C. § 1983

      172.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      173.    The allegations in Paragraph 173 are denied as written.

      174.    The allegations in Paragraph 174 are denied.

      175.    The allegations in Paragraph 175 are denied.

      176.    The allegations in Paragraph 176 are denied.

      177.    The allegations in Paragraph 177 are denied.

      178.    The allegations in Paragraph 178 are denied.

      179.    The allegations in Paragraph 179 are denied.

      180.    The allegations in Paragraph 180 are denied.

      181.    The allegations in Paragraph 181 are denied.

      182.    The allegations in Paragraph 182 are denied.

      183.    The allegations in Paragraph 183 are denied.

      184.    The allegations in Paragraph 184 are denied.

      185.    The allegations in Paragraph 185 are denied.

      186.    The allegations in Paragraph 186 are denied.

      187.    The allegations in Paragraph 187 are denied.

      188.    The allegations in Paragraph 188 are denied.



                                             Page 22
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 23 of 44 PageID #: 148




      189.    The allegations in Paragraph 189 are denied.

      190.    The allegations in Paragraph 190 are denied.

      191.    The allegations in Paragraph 191 are denied.

      192.    The allegations in Paragraph 192 are denied.

                    ANSWER TO NINTH CAUSE OF ACTION
                Alleged Supervisory Liability under 42 U.S.C. § 1983

      193.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      194.    The allegations in Paragraph 194 are denied as written.

      195.    The allegations in Paragraph 195 are denied.

      196.    The allegations in Paragraph 196 are denied.

                    ANSWER TO TENTH CAUSE OF ACTION
                Alleged Supervisory Liability under 42 U.S.C. § 1983

      197.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      198.    The allegations in Paragraph 198 are denied as written.

      199.    The allegations in Paragraph 199 are denied.

      200.    The allegations in Paragraph 200 are denied.




                                             Page 23
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 24 of 44 PageID #: 149




                  ANSWER TO ELEVENTH CAUSE OF ACTION
                 Alleged Supervisory Liability under 42 U.S.C. § 1983

      201.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      202.    The allegations in Paragraph 202 are denied as written.

      203.    The allegations in Paragraph 203 are denied.

      204.    The allegations in Paragraph 204 are denied.

                  ANSWER TO TWELVTH CAUSE OF ACTION
                 Alleged Supervisory Liability under 42 U.S.C. § 1983

      205.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      206.    The allegations in Paragraph 206 are denied as written.

      207.    The allegations in Paragraph 207 are denied.

      208.    The allegations in Paragraph 208 are denied.

                 ANSWER TO THIRTEENTH CAUSE OF ACTION
             Alleged Negligent Training as to the City and Chief Raymond

      209.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate



                                             Page 24
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 25 of 44 PageID #: 150




              all preceding responses in the following paragraphs.

      210.    The allegations in Paragraph 210 are admitted.

      211.    The allegations in Paragraph 211 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      212.    The allegations in Paragraph 212 that Defendants failed to follow SPD’s

              policies and procedures are denied.

                 ANSWER TO FOURTEENTH CAUSE OF ACTION
             Alleged Negligent Training as to the City and Chief Raymond

      213.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      214.    The allegations in Paragraph 214 are admitted.

      215.    The allegations in Paragraph 215 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      216.    The allegations in Paragraph 216 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      217.    The allegations in Paragraph 217 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

                 ANSWER TO FIFTEENTH CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond


                                             Page 25
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 26 of 44 PageID #: 151




      218.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      219.    The allegations in Paragraph 219 are admitted.

      220.    The allegations in Paragraph 220 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      221.    The allegations in Paragraph 221 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      222.    The allegations in Paragraph 222 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

                 ANSWER TO SIXTEENTH CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      223.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      224.    The allegations in Paragraph 224 are admitted.

      225.    The allegations in Paragraph 225 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.


                                             Page 26
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 27 of 44 PageID #: 152




      226.    The allegations in Paragraph 226 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      227.    The allegations in Paragraph 227 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

                ANSWER TO SEVENTEENTH CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      228.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      229.    The allegations in Paragraph 229 are admitted.

      230.    The allegations in Paragraph 230 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      231.    The allegations in Paragraph 231 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      232.    The allegations in Paragraph 232 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

                ANSWER TO EIGHTEENTH CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      233.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate


                                             Page 27
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 28 of 44 PageID #: 153




              all preceding responses in the following paragraphs.

      234.    The allegations in Paragraph 234 are admitted.

      235.    The allegations in Paragraph 235 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      236.    The allegations in Paragraph 236 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      237.    The allegations in Paragraph 237 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

                ANSWER TO NINETEENTH CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      238.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      239.    The allegations in Paragraph 239 are admitted.

      240.    The allegations in Paragraph 240 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      241.    The allegations in Paragraph 241 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      242.    The allegations in Paragraph 242 that Defendants failed to properly train the



                                             Page 28
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 29 of 44 PageID #: 154




              defendant officers on SPD’s policies and procedures are denied.

                 ANSWER TO TWENTIETH CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      243.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      244.    The allegations in Paragraph 244 are admitted.

      245.    The allegations in Paragraph 245 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      246.    The allegations in Paragraph 246 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      247.    The allegations in Paragraph 247 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

               ANSWER TO TWENTY-FIRST CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      248.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      249.    The allegations in Paragraph 249 are admitted.

      250.    The allegations in Paragraph 250 that Defendants violated their training


                                             Page 29
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 30 of 44 PageID #: 155




              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      251.    The allegations in Paragraph 251 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      252.    The allegations in Paragraph 252 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

              ANSWER TO TWENTY-SECOND CAUSE OF ACTION
               Negligent Training as to the City and Chief Raymond

      253.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      254.    The allegations in Paragraph 254 are admitted.

      255.    The allegations in Paragraph 255 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      256.    The allegations in Paragraph 256 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      257.    The allegations in Paragraph 257 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

               ANSWER TO TWENTY-THIRD CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      258.    To the extent Plaintiffs incorporate and reassert the allegations in the


                                             Page 30
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 31 of 44 PageID #: 156




              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      259.    The allegations in Paragraph 259 are admitted.

      260.    The allegations in Paragraph 260 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      261.    The allegations in Paragraph 261 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      262.    The allegations in Paragraph 262 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

              ANSWER TO TWENTY-FOURTH CAUSE OF ACTION
               Negligent Training as to the City and Chief Raymond

      263.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      264.    The allegations in Paragraph 264 are admitted.

      265.    The allegations in Paragraph 265 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      266.    The allegations in Paragraph 266 that Defendants failed to properly train the



                                             Page 31
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 32 of 44 PageID #: 157




              defendant officers on SPD’s policies and procedures are denied.

      267.    The allegations in Paragraph 267 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

               ANSWER TO TWENTY-FIFTH CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      268.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      269.    The allegations in Paragraph 269 are admitted.

      270.    The allegations in Paragraph 270 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      271.    The allegations in Paragraph 271 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      272.    The allegations in Paragraph 272 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

               ANSWER TO TWENTY-SIXTH CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      273.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.


                                             Page 32
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 33 of 44 PageID #: 158




      274.    The allegations in Paragraph 274 are admitted.

      275.    The allegations in Paragraph 275 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      276.    The allegations in Paragraph 276 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      277.    The allegations in Paragraph 277 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

             ANSWER TO TWENTY-SEVENTH CAUSE OF ACTION
               Negligent Training as to the City and Chief Raymond

      278.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      279.    The allegations in Paragraph 279 are admitted.

      280.    The allegations in Paragraph 280 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      281.    The allegations in Paragraph 281 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      282.    The allegations in Paragraph 282 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.



                                             Page 33
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 34 of 44 PageID #: 159




              ANSWER TO TWENTY-EIGHTH CAUSE OF ACTION
               Negligent Training as to the City and Chief Raymond

      283.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      284.    The allegations in Paragraph 284 are admitted.

      285.    The allegations in Paragraph 285 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      286.    The allegations in Paragraph 286 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      287.    The allegations in Paragraph 287 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

               ANSWER TO TWENTY-NINTH CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      288.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      289.    The allegations in Paragraph 289 are admitted.

      290.    The allegations in Paragraph 290 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the


                                             Page 34
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 35 of 44 PageID #: 160




              Shreveport Police Department are denied.

      291.    The allegations in Paragraph 291 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      292.    The allegations in Paragraph 292 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

                 ANSWER TO THIRTIETH CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      293.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      294.    The allegations in Paragraph 294 are admitted.

      295.    The allegations in Paragraph 295 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      296.    The allegations in Paragraph 296 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      297.    The allegations in Paragraph 297 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

                ANSWER TO THIRTY-FIRST CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      298.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and


                                             Page 35
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 36 of 44 PageID #: 161




              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      299.    The allegations in Paragraph 299 are admitted.

      300.    The allegations in Paragraph 300 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      301.    The allegations in Paragraph 301 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      302.    The allegations in Paragraph 302 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

              ANSWER TO THIRTY-SECOND CAUSE OF ACTION
               Negligent Training as to the City and Chief Raymond

      303.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      304.    The allegations in Paragraph 304 are admitted.

      305.    The allegations in Paragraph 305 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      306.    The allegations in Paragraph 306 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.



                                             Page 36
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 37 of 44 PageID #: 162




      307.    The allegations in Paragraph 307 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

               ANSWER TO THIRTY-THIRD CAUSE OF ACTION
               Negligent Training as to the City and Chief Raymond

      308.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      309.    The allegations in Paragraph 309 are admitted.

      310.    The allegations in Paragraph 310 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      311.    The allegations in Paragraph 311 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      312.    The allegations in Paragraph 312 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

              ANSWER TO THIRTY-FOURTH CAUSE OF ACTION
               Negligent Training as to the City and Chief Raymond

      313.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      314.    The allegations in Paragraph 314 are admitted.


                                             Page 37
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 38 of 44 PageID #: 163




      315.    The allegations in Paragraph 315 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      316.    The allegations in Paragraph 316 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      317.    The allegations in Paragraph 317 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

                ANSWER TO THIRTY-FIFTH CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      318.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      319.    The allegations in Paragraph 319 are admitted.

      320.    The allegations in Paragraph 320 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      321.    The allegations in Paragraph 321 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      322.    The allegations in Paragraph 322 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.




                                             Page 38
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 39 of 44 PageID #: 164




                ANSWER TO THIRTY-SIXTH CAUSE OF ACTION
                Negligent Training as to the City and Chief Raymond

      323.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      324.    The allegations in Paragraph 324 are admitted.

      325.    The allegations in Paragraph 325 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the

              Shreveport Police Department are denied.

      326.    The allegations in Paragraph 326 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      327.    The allegations in Paragraph 327 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

              ANSWER TO THIRTY-SEVENTH CAUSE OF ACTION
               Negligent Training as to the City and Chief Raymond

      328.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      329.    The allegations in Paragraph 329 are admitted.

      330.    The allegations in Paragraph 330 that Defendants violated their training

              duties and failed to comply with the written policies and procedures of the


                                             Page 39
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 40 of 44 PageID #: 165




              Shreveport Police Department are denied.

      331.    The allegations in Paragraph 331 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

      332.    The allegations in Paragraph 332 that Defendants failed to properly train the

              defendant officers on SPD’s policies and procedures are denied.

               ANSWER TO THIRTY-EIGHTH CAUSE OF ACTION
                   Direct Action Pursuant to La. R.S. § 22:1269

      333.    To the extent Plaintiffs incorporate and reassert the allegations in the

              preceding paragraphs of their Complaint, Defendants hereby incorporate and

              reassert all of their responses set forth above. Defendants further incorporate

              all preceding responses in the following paragraphs.

      334.    The allegations in Paragraph 334 are admitted to the extent the named

              defendant insurer provides excess coverage to the City of Shreveport, but it

              is denied that any defendant is liable unto Plaintiffs for any damages.

      335.    The allegations in Paragraph 335 are admitted to the extent the named

              defendant insurer provides excess coverage to the City of Shreveport, but it

              is denied that any defendant is liable unto Plaintiffs for any damages.

      336.    The allegations in Paragraph 336 are admitted to the extent the named

              defendant insurer provides excess coverage to the City of Shreveport, but it

              is denied that any defendant is liable unto Plaintiffs for any damages.

      337.    The allegations in Paragraph 337 do not require a response from Defendants.




                                             Page 40
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 41 of 44 PageID #: 166




                                  ALLEGED DAMAGES

      338.     The allegations in Paragraph 338 that Mr. McGlothen’s injuries and

               subsequent death were the direct and proximate result of the Defendants’

               actions are denied.

      339.     The allegations in Paragraph 339 are denied.

      340.     The allegations in Paragraph 340 are denied.

      341.     The allegations in Paragraph 341 do not require a response from Defendants.

               To the extent a response is deemed necessary, it is denied that Plaintiffs are

               entitled to punitive damages.

      342.     The allegations in Paragraph 342 do not require a response from Defendants.

      343.     The allegations in Paragraph 343 do not require a response from Defendants.

                               AFFIRMATIVE DEFENSES

        AND NOW FURTHER ANSWERING, Defendants, the CITY OF SHREVEPORT,

  CHIEF BEN RAYMOND, OFFICER TREONA McCARTER, OFFICER BRIAN ROSS,

  OFFICER D’MAREA JOHNSON, and OFFICER JAMES LECLARE (collectively,

  “Defendants”), assert the following affirmative defenses:

      344.     The Complaint fails to state a claim upon which relief may be granted.

      345.     All actions of Officer McCarter were taken within the scope of her

               discretionary authority and were based upon a good faith belief in the

               correctness and legality of such actions, and all actions taken by her were

               objectively reasonable in light of clearly established law at the time of the




                                               Page 41
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 42 of 44 PageID #: 167




              conduct in question. In light of all circumstances, Officer McCarter is

              entitled to qualified immunity for her actions.

      346.    All actions of Officer Ross were taken within the scope of his discretionary

              authority and were based upon a good faith belief in the correctness and

              legality of such actions, and all actions taken by him were objectively

              reasonable in light of clearly established law at the time of the conduct in

              question. In light of all circumstances, Officer Ross is entitled to qualified

              immunity for his actions.

      347.    All actions of Officer Johnson were taken within the scope of his

              discretionary authority and were based upon a good faith belief in the

              correctness and legality of such actions, and all actions taken by him were

              objectively reasonable in light of clearly established law at the time of the

              conduct in question. In light of all circumstances, Officer Johnson is entitled

              to qualified immunity for his actions.

      348.    All actions of Officer LeClare were taken within the scope of his

              discretionary authority and were based upon a good faith belief in the

              correctness and legality of such actions, and all actions taken by him were

              objectively reasonable in light of clearly established law at the time of the

              conduct in question. In light of all circumstances, Officer LeClare is entitled

              to qualified immunity for his actions.

      349.    All actions of Chief Raymond were taken within the scope of his

              discretionary authority and were based upon a good faith belief in the


                                             Page 42
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 43 of 44 PageID #: 168




              correctness and legality of such actions, and all actions taken by him were

              objectively reasonable in light of clearly established law at the time of the

              conduct in question. Furthermore, all actions taken by Chief Raymond were

              without deliberate indifference to the rights of Mr. McGlothen or any other

              citizen. In light of all circumstances, Chief Raymond is entitled to qualified

              immunity for his actions.

      350.    Any injuries suffered by Mr. McGlothen, including his death, are attributable

              to his own criminal conduct and/or negligent acts and omissions and to

              natural causes beyond the control of Defendants and for which Defendants

              cannot be held legally responsible.

      351.    There are no policies, customs, procedures, or practices of the City of

              Shreveport and Shreveport Police Department upon which to base any

              municipal liability.

      352.    Defendants plead all limitations of liability set forth in La. R.S. 13:5106 et

              seq.

      353.    Defendants further plead the immunities and limitations of liability for public

              bodies and officials pursuant to La. R.S. 9:2798.1.

      354.    Defendants also affirmatively plead that Plaintiffs will be responsible for

              Defendants’ costs, including attorney fees, as the prevailing party pursuant

              to 42 U.S.C. §1988.




                                             Page 43
Case 5:21-cv-00690-EEF-MLH Document 12 Filed 05/21/21 Page 44 of 44 PageID #: 169




         WHEREFORE, Defendants pray that this Answer be deemed good and sufficient

  and that, after due proceedings are had, there be judgment in favor of Defendants rejecting

  the demands of Plaintiffs, dismissing this suit with prejudice at Plaintiff’s cost.

         DEFENDANTS FURTHER PRAY for all orders and decrees necessary in the

  premises and for full, general, and equitable relief.




                                      Respectfully submitted,

                                      CARMOUCHE, BOKENFOHR, BUCKLE & DAY

                                      BY: /s/ Nichole M. Buckle
                                             Nichole M. Buckle, Bar No. 32113
                                      One Bellemead Center
                                      6425 Youree Drive, Suite 380
                                      Shreveport, Louisiana 71105
                                      Phone: (318) 629-0014
                                      Fax: (318) 404-1571

                                      ATTORNEYS FOR DEFENDANTS




                                                Page 44
